Citation Nr: 1635791	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a bilateral hand and wrist disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a left elbow disorder, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1986, February 1987 to September 1988, September 1989 to March 1991, August 1995 to January 1996, August to December 1996, September 1999 to September 2002 and from June 2007 to July 2008.  

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

This appeal was remanded by the Board in March 2016 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is less likely than not that the Veteran's cervical spine disorder, bilateral hand and wrist disorder, and left elbow disorder are related to her active duty service or to her diabetes mellitus



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disorder, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a bilateral hand and wrist disability, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for a left elbow disorder, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for what she originally claimed as joint arthralgias.  In its March 2016 Remand, the Board identified this claim to mean disorders to the cervical spine, as well as the left elbow, wrists and hands.  She has also more recently asserted that these disorders are at least partly attributable to her service-connected diabetes mellitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted for any of the disorders on appeal based on the evidence of record.  In this regard, the Veteran's service treatment records do indicate that she was evaluated for upper and mid-back pain in November 1990, although there was no actual disorder diagnosed as a result of these symptoms.  She also complained of pain in the neck and upper extremities in October and November 2001.  However, despite these symptoms, there is no indication that they developed into a diagnosable chronic disorder.  Indeed, subsequent X-rays were normal in all areas.  Moreover, while a post-deployment physical examination in June 2008 mentioned painful joints, there were no specific complaints related to the cervical spine or to the elbow, hands or wrists.  

Next, while the Veteran first filed a claim seeking service connection for these disorders in February 2009, the post-service evidence does not reflect an actual diagnosed disorder to the neck, elbow, hands or wrists until she underwent a VA examination in April 2016.  

The Board emphasizes that this first diagnoses of a cervical spine, hand, wrist or elbow disorder is approximately seven years after she left active duty.  Therefore, there is no indication that the Veteran experienced a chronic disorder cervical spine, hand, wrist or elbow disorder since service.  

As part of this claim, the Board recognizes the Veteran's statements regarding her history of symptoms since active duty.  In this regard, while the Veteran is not competent diagnose a disorder such as arthritis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," she is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not supported by the other evidence of record.  Of particular note, she underwent X-rays to the left elbow and cervical spine in April 2009 and November 2011, respectively, both of which were negative.  An X-ray to the wrists and hands in April 2009 was also normal.  The presence of clinical findings reflecting an absence of pathology since service refutes her argument of persistent symptoms since service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite her contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in April 2016.  There, after a thorough examination of the Veteran and a review of the claims file, the examiner opined that it was less likely than not that any of the disorders on appeal were related to the Veteran's active duty service or her diabetes mellitus.  In providing this opinion, the examiner noted that the Veteran's service treatment records noted "joint pain," but no specific disorders to the hands, wrists, left elbow and cervical spine.  Moreover, an X-ray in April 2009 did not show degenerative changes, nor were such changes shown until this VA examination.  Instead, it was the examiners opinion that the degenerative changes of cervical spine and hands were more likely due to changes associated with the normal process of aging, accompanied by obesity.  

Regarding the impact of diabetes mellitus, the examiner noted that the available medical literature did not support a causal relationship between diabetes and osteoarthritis.  In fact, the nature of her arthritis seen on X-ray was more consistent with repetitive use of the joints, accompanied by her age.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating her arthritis in the cervical spine, wrists, hands and left elbow to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

While the Board understands the Veteran's concerns, a concern that formed the basis of the Board's remand, we must give great probative value to the medical opinion obtained to address this issue.  It simply outweighs her own view of this issue. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of arthritis.  See Jandreau, 492 F.3d at 1377, n.4.  Because arthritis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's joint arthritis are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a cervical spine disorder, to include as secondary to diabetes mellitus, is denied.

Service connection for a bilateral hand and wrist disability, to include as secondary to diabetes mellitus, is denied.

Service connection for a left elbow disorder, to include as secondary to diabetes mellitus, is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


